Per Ouricm.

The rulings of the trial justice in excluding the evidence of the plaintiff’s witnesses Frankel, because their title to the offices held by them in the plaintiff corporation had not been established to the satisfaction of ..the court, was clearly erroneous. They were acting for the plaintiff corporation, and the competency of their evidence is beyond question. Nor could its force be impaired by disputing the validity of their title to the offices held by them. Indeed, in view of the character of the litigation, it was entirely immaterial whether they were officers of the corporation or not, or if officers, whether they held by proper title. Abb. Tr. Ev. (2d ed.) 50.
Present: Beekman, P. J., Giegerioh and 0’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.